Citation Nr: 1208748	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  11-29 714	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to restoration of service connection for degenerative joint disease of the right knee.  

2.  Entitlement to restoration of service connection for right knee instability.  

3.  Entitlement to restoration of service connection for chronic left knee strain.  

4.  Entitlement to restoration of service connection for chronic left hip strain.  

5.  Entitlement to restoration of service connection for chronic left ankle strain.  

6.  Entitlement to restoration of service connection for chronic right hip strain.  

7.  Entitlement to restoration of service connection for chronic right ankle strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant was a member of the U.S. Marine Corps Reserve from November 1974 to February 1978, including a period of active duty for training (ACDUTRA) from November 1974 to May 1975, and was discharged under other than honorable conditions.  In an August 2010 administrative decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, determined that the character of appellant's discharge was dishonorable for VA purposes.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Muskogee RO which severed service connection for degenerative joint disease of the right knee, right knee instability, chronic left knee strain, chronic left hip strain, chronic left ankle strain, chronic right hip strain, and chronic right ankle strain.  


FINDINGS OF FACT

1.	The appellant in this case was a member of the U.S. Marine Corps Reserve from November 1974 to February 1978 and was discharged under other than honorable conditions.  

2.	On February 2, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Kelli A. Kordich
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


